DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 21-24, 27 - 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 21-24 and 27-38 are drawn to a system for gaming. 
	Claims 39-40 are drawn to a method for gaming.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 21-24 and 27-38 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has 
21. (Currently Amended) A multi-player gaming system comprising: 
a plurality of player terminals, each player terminal of the plurality of player terminals including a terminal video display, a player input interface, and an acceptor for receiving monetary value to establish credits for wagering; 
a community video display positioned to be viewable by players at the plurality of player terminals; and 
a processor in communication with the community video display and each player terminal of the plurality of player terminals, the processor configured to: 
receive, from each player input interface of at least two player terminals of the plurality of player terminals, player input indicating a player's base game wager of credits and a separate bonus wager of credits, control the community and terminal video displays to display data representing an initial set of playing cards for a first hand and an initial set of playing cards for a competing second hand according to predetermined rules of a base card game, the playing cards for the first dealer hand and for the competing second player hand being randomly selected from an inventory of playing cards; 
control the community and terminal video displays to display data representing at least one additional playing card, if any, distributed to complete the first dealer and second hands, to compare the completed first dealer and second hands according to the predetermined rules of the base game to define 2Serial No. 14/817,621 
for each player a base game winning or losing outcome, and to issue an award for a base game winning outcome based upon the player's base game wager; and 
determine a predetermined bonus game trigger condition of whether the initial set of playing cards for the first hand comprises two cards having a same rank and a same color, and if the predetermined bonus game trigger condition is satisfied, control each player terminal of the at least two player terminals from which the player input indicating the separate bonus wager has been received to conduct a separate, individual bonus game at each terminal video display to produce either bonus game winning or losing outcome for each player and to issue an award for a bonus game winning outcome based upon the bonus wager.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity.
More specifically, under this grouping, the italicized limitations represent fundamental economic principles or practices, and managing interactions between people. For example, the italicized limitations are directed towards the resolving of a financial obligation by means of a wagering upon the probabilities created in a game.   This represents a fundamental economic practice, namely, exchanging consideration based on odds and outcomes.  This also falls under the grouping of managing interactions between people, such as rules for conducting a wagering game between a single person and game establishment or amongst multiple participants.
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added):  “control the community and terminal video displays”; “control each player terminal of the at least two player terminals from which the…”
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea.  Applicant has claimed player terminals, various displays (i.e. terminal video and community video displays), a processor, a player input 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, US 6,709,333 at col 8:lines 5 – 21, establishes that these additional elements are generic: “Game device 100 includes the normal and well known internals needed in order to have a functioning game, such as at least one central processor, associated memory, input/output interfaces, peripheral interfaces to the video display, control buttons and lever, monetary input devices, slot machine interface board (SMIB), together with the firmware and software needed to implement the full functionality of the game (these internals not shown). Game device 100 comprises a conventional game of chance, such as a slot machine, video poker machine, video lottery device, keno machine, or bingo machine. The gaming device 100 may alternatively comprise a live table game of chance, such as a blackjack table or roulette table, where the functions described herein carried out by the gaming device are carried out by a table attendant.”
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

	
	Response to Arguments
Applicant's arguments filed 12/11/18 have been fully considered but they are not persuasive.
The Examiner notes that this office action is responding to Remarks dated 12/11/2018.  The rejection of the claims above under 35 U.S.C 101 as being directed towards an abstract idea are based upon 2019 PEG.  Thus the Remarks dated 12/11/18 contain arguments that are based upon outdated Subject Matter eligibility guidelines.  Due to this the Examiner has addressed selected pertinent arguments that are deemed to be applicable to the most recent 2019 Revised Patent Subject Matter Eligibility Guidance.
Applicant argues “The claims may not be rejected for reciting patent-ineligible subject matter under the "abstract ideas" exception to 35 U.S.C. § 101 because they are not directed to an abstract idea.”  Applicant further states “The claimed methods are not directed to abstract ideas because they involve new and useful variations in the administration of wagering games having side wagers and side games involving triggering the side wager or side game when the initial cards dealt to the dealer are the same rank and color, which is an advance in the technical field of wagering game administration. Such concrete, specific actions required to assign cards, evaluate outcomes, and trigger payouts and side games, which involves the manipulation, selection, and arrangement of physical game pieces, cannot reasonably be viewed as mental processes, mathematical algorithms, or fundamental, basic, and conventional business practices.”  (Remarks pages 15 and 16).  The Examiner respectfully disagrees.  The claims are clearly directed towards an abstract idea as defined in the rejection above.  While the claims contain specific actions in when the claimed wagering rules are executed, the claimed abstract idea found in the wagering game rules can clearly be carried out by a player or players utilizing pen and paper or a conventional deck of cards.  The Applicant fails to provide persuasive reasoning or evidence 
The Applicant argues ” The specificity of the actions required by the claims, including triggering the side wager or side game when the initial cards dealt to the dealer are the same rank and color, renders the 17Serial No. 14/817,621claimed subject matter patent-eligible, like the specific rules changes required by the claims at issue in McRO. The claims presented in this application represent unconventional, non-routine changes in that they require triggering the side wager or side game when the initial cards dealt to the dealer are the same rank and color, which is not an abstract idea in the same way that the changes to rule sets involved in the claims at issue in each of Enfish, McRO, Amdocs, and Visionix were not abstract ideas.” (Remarks p.17 and 18).  The Examiner respectfully disagrees.  The claims at issue in McRO were found to be eligible in part due the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.  The Applicant’s claims as a whole and in part the “triggering the side wager or side game when the initial cards dealt to the dealer are the same rank and color,…” are mere rules that can be performed by a person with manual means.
The Applicant argues that “The holding and reasoning in Smith do not apply to the claims in this application because this Applicant does not concede that the claims are directed to a set of rules, that the ordered combination of actions in the claims are analogous to the implementation of public-domain, conventional business practices on computers at issue in Alice, Bilski, and Planet Bingo, or that the ordered combination of unconventional, non-routine actions required by the claims are an abstract idea. Because the issues raised by this Applicant were not properly before the Court in Smith, Smith is not broadly applicable to all wagering games that do not require novel and nonobvious hardware implementations.” (Remarks p.19)  The Examiner respectfully disagrees and maintains that the claims are indeed similar to the claims found to be patent ineligible in Smith.  The Applicant’s claims are clearly directed towards rules for conducting a wagering game, which, as found in Smith is a fundamental economic principle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        5/5/2021
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715